Citation Nr: 0114014	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-16 700	)	DATE
	)
	)

On appeal from the         
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.   

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a skin disorder, to 
include factitial urticaria (also known as dermatographism) 
and dermatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1989 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                  

The issues of entitlement to service connection for a skin 
disorder, to include factitial urticaria (also known as 
dermatographism) and dermatitis, and entitlement to service 
connection for a sleeping disorder, to include night sweats 
and nervous twitches, claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf, will be discussed in the REMAND portion of this 
decision.   

The Board notes that in a correspondence from the appellant 
to the RO, dated in October 2000, the appellant raised the 
following issues: (1) entitlement to service connection for a 
back disability, (2) entitlement to service connection for 
chronic diarrhea, (3) entitlement to service connection for 
chronic fatigue, (4) entitlement to service connection for a 
psychiatric disorder, and (5) entitlement to service 
connection for chronic headaches.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current right 
knee disability.  

2.  There is no competent medical evidence of a current left 
knee disability.  

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A].

2.  A left knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in December 
1991, the appellant was treated after complaining of left 
knee pain.  At that time, he stated that he had recently 
developed pain in his left knee while walking, and he denied 
any trauma.  The appellant indicated that he had no previous 
knee problem.  The physical examination showed that he had 
good left knee range of motion.  The McMurray and Drawer 
tests were negative.  There was no crepitus with movement.  
An x-ray of the appellant's left knee was interpreted as 
showing no evidence of a fracture, dislocation, or other 
abnormality.  There was no evidence of joint effusion or 
significant arthritic changes.  The joint spaces were 
adequately maintained.  The impression was of a normal knee.  
Following the physical examination and a review of the 
appellant's x-ray, the examiner diagnosed him with left knee 
pain and prescribed Motrin.  

The appellant's service medical records reflect that in April 
1992, he was treated at the Blanchfield Emergency Room at 
Fort Campbell after complaining of right knee pain.  At that 
time, he stated that he had recently injured his right knee 
when his leg went out while lifting a chair.  The appellant 
stated that at present, he felt pain in his right knee with 
walking.  He denied any history of fractures or surgeries.  
The physical examination of the right knee showed that there 
was no effusion, swelling, or deformity.  The McMurray, 
Drawer, and Lachman tests were negative.  There was 
tenderness with tibial tuberoisty.  The impression was of a 
soft tissue injury of the right knee.  The appellant was 
prescribed medication and given crutches and an ice pack.  
The remaining records are negative for any complaints or 
findings of either a right or left knee disorder.  The 
appellant's separation examination, dated in November 1992, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
swollen or painful joints, the appellant responded "yes."  
In response to the question as to whether the appellant had 
ever had or if he currently had a "trick" or locked knee, 
he responded "no."  The appellant's lower extremities were 
clinically evaluated as normal.

In March 1999, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was climbing 
"in and out of high-low" and slowly, both of his knees 
became sore.  The appellant indicated that he subsequently 
sought medical treatment and was given medication.  He noted 
that latter, he felt like his left knee was coming out of 
place.  According to the appellant, he again sought medical 
treatment and was advised to wear a knee brace.  The 
appellant reported that in 1998, he injured his right knee 
while bending down and subsequently underwent a "cartilage 
operation."  He revealed that following his surgery, he 
underwent physical therapy.  The appellant stated that at 
present, he had pain and stiffness in both knees and he could 
not walk any distance.  According to the appellant, his right 
knee would swell.  

The physical examination showed that the appellant did not 
appear to be in any distress.  He stood six feet one inch 
tall and weighed 300 pounds.  The appellant's posture was 
good and squatting was possible, with complaints of pain in 
his knees at 90 degrees of flexion.  Right and left knee 
examination revealed that they were stable and alignment was 
good.  There was no deformity on either side and there was no 
swelling or effusion.  An arthroscopic surgical scar was 
noted on the right side.  Patellar compression was mildly 
tender on the right side but not on the left.  Medial-lateral 
and anteroposterior movements were stable.  Range of motion 
was from zero to 130 degrees on both sides.  X-rays of the 
appellant's knees appeared normal.  There was no evidence of 
any traumatic pathology or arthritis.  The diagnoses included 
the following: (1) status post surgery, right knee, without 
any arthritis, and (2) chronic subjective complaint of pain 
in the left knee with no evidence of instability, either 
cartilage or ligament injury.  

A statement from the appellant's wife, Mrs. R.S., dated in 
March 1999, shows that at that time, Mrs. S. indicated that 
during service, the appellant developed bilateral knee pain.  
According to Mrs. S., following the appellant's discharge, he 
continued to suffer from bilateral knee pain.    

In April 1999, the RO received private medical records from 
K.J. McNamee, M.D., from May to June 1998.  The records show 
that in May 1998, the appellant was treated after complaining 
that he had recently injured his right knee.  At that time, 
he stated that he had been in the "process of squatting in 
mud" when he stood up and felt something "pop" in his 
knee.  The appellant indicated that subsequent to that 
incident, he had developed severe pain in his right knee and 
had been unable to move it.  According to the appellant, he 
had no previous history of any knee trouble prior to that 
event.  The physical examination showed that the appellant 
had limited range of motion of his right knee and he had pain 
over the medial joint line.  McMurray's test was positive and 
Dr. McNamee noted that he could actually feel "an audible 
pop" during that maneuver.  X-rays of the knee were 
unremarkable.  The diagnosis was of right knee pain 
associated with a medial meniscal tear.  The records further 
reflect that in June 1998, the appellant underwent a medical 
meniscal repair.  

In July 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he 
developed pain in his knees.  (T.2).  However, the appellant 
stated that he only sought treatment for his knees on two 
occasions because he did not want to complain.  (Id.).  

In December 1999, the RO received a medical questionnaire and 
lab results from H.A. Steward, M.D., dated in September 1999 
and November 1999, respectively.  The September 1999 medical 
questionnaire shows that at that time, the appellant noted 
that he had a history of a right knee arthroscopy.  The lab 
results pertain to unrelated disorders.  

In February 2000, the appellant submitted statements from the 
following people: (1) Mrs. M.A.S. and Mr. K.S., the 
appellant's parents, (2) Ms. N., the appellant's friend, and 
(3) Ms. S.L., the appellant's friend.  The statements all 
support the appellant's contention that he developed 
bilateral knee pain during service and that following his 
discharge, he continued to suffer from bilateral knee pain.  

A correspondence from Ms. N. Scott, M.S.W., C.S.W., C.A.C., 
to the RO, dated in June 2000, shows that at that time, Ms. 
Scott stated that the appellant currently complained of 
chronic cartilage problems and knee weakness.  According to 
Ms. Scott, the appellant had trouble walking.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that in July 1992, while he was in the military, he 
was moving a chair and twisted his left kneecap.  (T.2,3).  
The appellant stated that following the injury, he sought 
medical treatment at the "Blanchard" Hospital at Fort 
Campbell.  (T.3).  He noted that they could not find anything 
wrong and that he was given Motrin, a pair of crutches, and 
was told to stay off his leg for three days.  (T.3,4).  The 
appellant also reported that during service, he drove a "10 
Alpha," which was a very tall vehicle, and that the constant 
climbing up and down the ladder to get in and out of the 
vehicle caused him to develop bilateral knee pain.  (T.6).  
He indicated that after his discharge, he did not have any 
follow-up treatment for his left knee, but that he 
occasionally used icepacks and wore a brace.  (T.3).  
According to the appellant, in 1998, he was working for an 
electrician when he twisted and injured his right knee.  
(T.4).  He reported that he subsequently underwent right knee 
surgery.  (Id.).  According to the appellant, he was not 
receiving any VA medical treatment for his right knee.  
(Id.).  The appellant contended that prior to the 1998 right 
knee injury, his right knee was already weak due to in-
service overuse, and that his right knee weakness caused his 
knee to give way in the 1998 incident.  (T.7).  

In the appellant's March 2001 Travel Board hearing, the 
appellant submitted outpatient treatment records from the VA 
Medical Center (VAMC) in Ann Arbor, from April to September 
2000.  In addition, the appellant also filed VA Form 21-4138, 
Statement in Support of Claim, and waived initial review of 
such evidence by the RO.  The records show that April 2000, 
the appellant underwent a general physical examination.  At 
that time, he stated that he had a history of bilateral knee 
pain.  The appellant indicated that at present, he had 
intermittent knee swelling and occasional "locking."  He 
reported that he had increased pain with prolonged walking.  
Following the physical examination, he was diagnosed with 
knee pain.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As previously stated, in 
the appellant's March 2001 Travel Board hearing, the 
appellant testified that after his discharge, he did not have 
any follow-up treatment for his left knee.  (T.4).  The 
appellant further stated that he was not receiving any VA 
medical treatment for his right knee.  (Id.).  In addition, 
the evidence of record shows that the appellant underwent a 
VA examination for his knees in March 1999.  Moreover, the RO 
has received private medical records from Dr. McNamee, from 
May to June 1998, outpatient treatment records from the Ann 
Arbor VAMC, from April to September 2000, a correspondence 
from Ms. N. Scott, M.S.W., dated in June 2000, and lay 
statements.  Thus, in light of the above, the Board concludes 
that the appellant has had a VA examination pertinent to his 
claimed bilateral knee condition, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims, including at a personal hearing and a 
Travel Board hearing. 

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000); see also Savage v. 
Gober, 10 Vet. App. 489 (1997). 

To summarize, the appellant states that while he was in the 
military, he had to climb up and down a ladder to get in and 
out of a "10 Alpha," and that due to the constant climbing, 
he developed bilateral knee pain.  He also notes that during 
service, he injured his left knee while he was moving a 
chair.  The appellant contends that following his discharge, 
he continued to suffer from chronic bilateral knee pain.  He 
maintains that due to his right knee pain and weakness, he 
injured his right knee in 1998 when his knee gave way and he 
suffered a medial meniscal tear and underwent subsequent 
surgery.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his claimed right and left knee disabilities are 
related to service is not competent evidence.  

The Board observes that the evidence of record includes lay 
statements from the appellant's wife, Mrs. R.S., his parents, 
Mrs. M.A.S. and Mr. K.S., and his friends, Ms. S.L. and Ms. 
N.  To whatever extent such statements are offered to 
establish that the appellant's claimed right and left knee 
disabilities are related to service, such statements do not 
constitute competent, and hence, probative evidence with 
respect to the issues under consideration.  Therefore, since 
the evidence does not show that Mrs. R.S., Mrs. M.A.S., Mr. 
K.S., Ms. S.L. or Ms. N. possess medical expertise, nor is it 
contended otherwise, they are not qualified to offer evidence 
that requires medical knowledge such as a diagnosis or 
opinion as to the cause of a disability.  See Espiritu, 2 
Vet. App. at 492, 494; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).     

In the instant case, the Board recognizes that the 
appellant's service medical records show that in December 
1991, he received treatment for left knee pain.  However, at 
that time, the physical examination showed that he had good 
left knee range of motion, the McMurray and Drawer tests were 
negative, there was no crepitus with movement, and an x-ray 
was interpreted as showing a normal left knee.  The Board 
further recognizes that in April 1992, the appellant was 
treated after complaining that he had recently injured his 
right knee.  At that time, the physical examination of the 
right knee showed that there was tenderness with tibial 
tuberoisty.  However, there was also no effusion, swelling, 
or deformity, and the McMurray, Drawer, and Lachman tests 
were negative.  The impression was of a soft tissue injury of 
the right knee.  In addition, the remaining records are 
negative for any complaints or findings of either a right or 
left knee disorder.  Moreover, although the appellant's 
separation examination, dated in November 1992, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had swollen or 
painful joints, he responded "yes," the appellant also 
responded "no" to the question as to whether he had ever 
had or if he currently had a "trick" or locked knee.  
Furthermore, the appellant's lower extremities were 
clinically evaluated as normal.

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, 
there is no competent medical evidence showing a current 
medical diagnosis of either a right or left knee disability.  
The Board recognizes that in May 1998, the appellant injured 
his right knee and was diagnosed with a medial meniscal tear.  
In addition, in June 1998, he underwent a medical meniscal 
repair.  However, in the appellant's March 1999 VA 
examination, right and left knee examination revealed that 
they were stable and alignment was good.  In addition, there 
was no deformity on either side and there was no swelling or 
effusion.  Moreover, range of motion was from zero to 130 
degrees on both sides, medial-lateral and anteroposterior 
movements were stable, and x-rays of the appellant's knees 
appeared normal.  Squatting was possible, although the 
appellant complained of pain in his knees at 90 degrees of 
flexion.  Patellar compression was mildly tender on the right 
side but not on the left.  The diagnoses included the 
following: (1) status post surgery, right knee, without any 
arthritis, and (2) chronic subjective complaint of pain in 
the left knee with no evidence of instability, either 
cartilage or ligament injury.   

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).  In this case, 
there are subjective complaints of pain in the appellant's 
knees without any evidence of underlying pathology.  
Therefore, in light of the above, it is the Board's 
determination that without any current clinical evidence 
confirming the presence of a right knee disability, service 
connection for a right knee disability must be denied.  
Rabideau, 2 Vet. App. at 141, 143.  In addition, the Board 
further concludes that without any current clinical evidence 
confirming the presence of a left knee disability, service 
connection for a left knee disability must be denied.  Id.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied  





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.    

In the instant case, the appellant's service medical records 
show that in August 1989, he was treated after complaining of 
a rash which was located on his upper extremities and by his 
left eye.  The appellant stated that the rash was spreading 
quickly, and he also complained of itching.  He denied that 
there was any pain associated with the rash.  The physical 
examination showed that there were scattered clusters of red 
blisters located on the appellant's arms and face.  There was 
no discharge or crusting noted.  The diagnosis was of contact 
dermatitis.   

In March 1999, the appellant underwent a VA skin examination.  
At that time, he stated that he had served in Saudi Arabia 
during the Persian Gulf War.  The appellant indicated that 
upon his return to the United States in May 1991, he broke 
out with a rash in the groin area which subsided after three 
to five days of treatment.  However, he noted that since that 
time, the rash had returned and it would "welt up with hives 
lasting 10 to 20 minutes" all over his body.  The appellant 
reported that he was not currently using any medications.  

The physical examination showed an erythematous flank in the 
chest and belt area, with no induration until the appellant's 
skin was gently stroked.  Then, approximately five minutes 
later, marked dermatographism (hives) welted up along the 
area stroked.  The examining physician stated that he was 
able to spell out the appellant's initials in hives, which 
was quite dramatic.  The diagnosis was of factitial 
urticaria, also known as dermatographism.  The examiner noted 
that the onset, by history, was during service in May 1991.  

Outpatient treatment records from the Ann Arbor VAMC, from 
April to September 2000, show that in April 2000, the 
appellant underwent a general physical examination.  At that 
time, he stated that he had a skin irritation which was all 
over his body and itched.  Following the physical 
examination, the appellant was diagnosed with 
"photographic" skin, itching, and irritation.  The 
examining physician recommended a dermatological 
consultation.  However, the records are negative for any 
subsequent dermatological consultation.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that while he was serving in Saudi Arabia during 
the Persian Gulf War, he developed a skin condition.  (T.5).  
The appellant stated that when he would touch his skin, the 
area touched would start to swell and itch for 10 to 20 
minutes.  (T.5).  The appellant indicated that following his 
discharge, he sought treatment at the VA clinic and was told 
that his skin disorder was some type of allergic reaction.  
(T.5,9).  He noted that he was given a cream to put on his 
skin and antihistamine pills to help alleviate the swelling.  
(T.5).  

As stated above, although the outpatient treatment records 
from the Ann Arbor VAMC show that in April 2000, a 
dermatological consultation was recommended, the records are 
negative for any subsequent dermatological consultation.  
Therefore, it is unclear as to whether or not the appellant 
was scheduled for a dermatological consultation following his 
April 2000 physical examination.    

In light of the above evidentiary deficiency, the Board 
concludes that additional action and development must be 
undertaken by the RO prior to further appellate review.  The 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed. 

Additionally, the Board observes that in a September 2000 
rating decision, the RO denied the appellant's claim for 
entitlement to service connection for night sweats and 
nervous twitches, claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf.  In a correspondence from the appellant to the RO, 
dated in October 2000, the appellant stated that he had 
recently been denied service connection for night sweats and 
nervous twitches.  He indicated that he was currently 
suffering from a sleeping disorder which produced night 
sweats and nervous twitches.  The appellant also contended 
that his sleeping disorder, to include night sweats and 
nervous twitches, was related to his period of active 
service.  The Board accepts the October 2000 statement as a 
notice of disagreement (NOD) pursuant to 38 C.F.R. § 20.201 
(2000); however, the RO has not issued the appellant a 
statement of the case (SOC) with respect to this issue.  
Under these circumstances, the Board must remand this claim 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should issue the appellant a 
statement of the case with respect to his 
claim for service connection for a 
sleeping disorder, to include night sweats 
and nervous twitches, claimed as a 
manifestation of an undiagnosed illness 
associated with service in the Persian 
Gulf, to include notification of the need, 
and the appropriate time period, in which 
to file a substantive appeal to perfect 
his appeal on this issue. 

2.  The appellant is hereby reminded that 
the Board will have jurisdiction to review 
the claim for service connection for a 
sleeping disorder, to include night sweats 
and nervous twitches, claimed as a 
manifestation of an undiagnosed illness 
associated with service in the Persian 
Gulf, only if the appeal on this issue is 
timely perfected. 

3.  In regard to the appellant's claim of 
entitlement to service connection for a 
skin disorder, to include factitial 
urticaria (also known as dermatographism) 
and dermatitis, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a skin 
disorder, to include factitial urticaria 
(also known as dermatographism) and 
dermatitis.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include medical 
treatment records from the Ann Arbor 
VAMC.  For clarity's sake, it is advised 
that the RO request that the Ann Arbor 
VAMC indicate whether or not the 
appellant underwent a dermatological 
consultation following his April 2000 
general examination.  In addition, the RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000)(to be codified at 
38 U.S.C. §  5103A (b)(2)).    

5.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA skin 
examination by an appropriate specialist 
to determine the nature, severity, and 
etiology of any diagnosed skin disorder, 
to include factitial urticaria (also 
known as dermatographism) and dermatitis.  
All testing deemed necessary should be 
performed.  After reviewing the available 
medical records (to specifically include 
the service medical records), it is 
requested that the examiner render an 
opinion regarding whether the appellant 
currently has a skin disorder, to 
specifically include factitial urticaria 
(also known as dermatographism) and 
dermatitis?  If so, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the appellant's current skin 
disorder is related to his period of 
active service, to specifically include 
his August 1989 treatment for contact 
dermatitis.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of his 
service connection claim.  38 C.F.R. § 3.655 (2000). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



